                Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 1 of 46




    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------------- X
    HAYLEY REED,                                                              :
                                                                              :
                                           Plaintiff,                         :   Civil Action No.:
                                                                              :
                       v.                                                     :
                                                                              :   COMPLAINT
    FORTIVE CORPORATION, QUALITROL COMPANY                                    :
    LLC, CEPHEID, PHENOMENEX, INC., PALL                                      :
    CORPORATION, and ANDREW McCAULEY, in his                                  :   Jury Trial Demanded
    individual and professional capacities,                                   :
                                                                              :
                                           Defendants.                        :
     ------------------------------------------------------------------------ X

           Plaintiff Hayley Reed, as and for her complaint against Fortive Corporation (“Fortive”),

Qualitrol Company LLC (“Qualitrol”) (Fortive and Qualitrol, together, the “Company”),

Cepheid, Phenomenex, Inc. (“Phenomenex”), Pall Corporation (“Pall”) and Andrew McCauley,

hereby alleges:

                                       PRELIMINARY STATEMENT

                    “We all have a role in building a community where everyone
                    belongs. Where you can speak your mind, be yourself, and feel
                    supported. It’s how we achieve more together — for each other, for
                    our customers, and for the world.”

                    -    Fortive’s Inclusion & Diversity Vision Statement 1

           1.       Fortive may “talk the talk” about everyone belonging, speaking one’s mind and

feeling supported. However, as Ms. Reed has learned over the past 19 months, neither Fortive

nor its 18 operating companies, including Qualitrol, “walks the walks” in this regard.




1
           See https://www.fortive.com/inclusion-diversity.
             Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 2 of 46




        2.       Andrew McCauley is the President of Qualitrol. On August 21, 2019, during his

very first day on the job, Ms. McCauley subjected Ms. Reed – Qualitrol’s Digital Marketing and

Marketing Communications Manager – to wildly inappropriate sexual advances.

        3.       Specifically, Mr. McCauley repeatedly demanded that Ms. Reed join him in the

bedroom of a corporate apartment rented out for him by Qualitrol.

        4.       Ms. Reed declined Mr. McCauley’s invitations and sexual advances.

        5.       From that moment on, Ms. Reed, who was unquestionably a rising star at the

Company, has been subjected to ongoing, blatant and undisguised retaliation.

        6.       Things only got worse after Ms. Reed filed formal complaints with Fortive’s

Human Resources (“HR”) and legal teams. Among other things, the Company retained an

“independent investigator,” Lynn Kappelman, Esq., who has spent her entire career defending

companies against claims of discrimination and harassment.

        7.       To that end, the “Experience” section of Ms. Kappelman’s attorney profile lists 43

successful representations of employers, and no representations of employees. See

https://www.seyfarth.com/people/lynn-a-kappelman.html?tab=experience.

        8.       Worst of all, Ms. Kappelman was lead trial counsel in a sexual harassment case

that received significant media attention surrounding the misconduct in which her partners

engaged during the litigation. See https://www.smh.com.au/business/banking-and-finance/anz-

settles-with-former-trader-it-forced-to-divulge-her-rape-as-a-teen-20180823-p4zzam.html;

https://www.stuff.co.nz/business/world/106109255/anz-trader-was-grilled-over-her-rape-as-part-

of-us-sexual-harassment-case; https://www.law360.com/cases/577ee63c0c07a67cbb000002.

        9.       Ultimately, Ms. Kappelman’s client had to publicly apologize to the plaintiff prior

to settling the matter. Id.



                                                  2
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 3 of 46




       10.     Understandably concerned that Ms. Kappelman was not actually impartial, Ms.

Reed retained counsel and put the Company on notice of her intent to pursue litigation. Rather

than do the right thing and remedy the situation, the Company, through its in-house counsel

Doug Hicks, Esq., blew off Ms. Reed and her attorney.

       11.     Moreover, the Company began unlawfully surveilling Ms. Reed. Specifically, on

March 12, 2021, several monitoring programs and additional users were added to Ms. Reed’s

computer, including, inter alia, “impersonate user” and “discovery initiatives.” A full copy of

Ms. Reed’s hard drive was removed from her system, domain peer use was set up, Ms. Reed’s

VPN user tokens were accessed, and desktop, hard drive, and cloud files were shared, read

and/or written over.

       12.     Then, on March 16, 2021 and March 19, 2021, Ms. Reed’s work computer

received three random “Patch” updates. Unlike every other Patch update Ms. Reed has received,

these three did not permit or allow for Ms. Reed to “postpone” the updates. Following the

updates, additional monitoring programs and users had been added to Ms. Reed’s computer,

including, inter alia, logging keystrokes, the ability to remotely turn on Ms. Reed’s audio driver

and the ability to see Ms. Reed’s photos and audio. The programs also indicate that a “shadow

copy” of Ms. Reed’s hard drive had been made.

       13.     Moreover, Ms. Reed’s personal Gmail account, iCloud account and Apple ID, as

well as her Microsoft 365 account and her photos, have all been accessed by foreign devices

since she complained about Mr. McCauley’s sexual advances. Upon information and belief, the

Company is directing these attacks into Ms. Reed’s personal devices and accounts.




                                                 3
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 4 of 46




       14.    Given the foregoing, on April 8, 2021, Ms. Reed contacted Fortive’s Board of

Directors for assistance. Not one Board member responded. Thus, on April 12, 2021, Ms. Reed

was constructively discharged.

       15.    It is perhaps unsurprising that Ms. Reed’s complaints of sexual harassment would

be treated this way, as both Fortive and Qualitrol are companies run by men, and for men.

       16.    Start with Fortive’s “Corporate Leadership” team, which is 78% (7/9) male:




      Jim Lico,          Chuck McLaughlin,             Barbara Huilt,           Pat Murphy,
 President & Chief      Senior Vice President       Senior Vice President   Senior Vice President
 Executive Officer        & Chief Financial
                               Officer




   Wes Pringle,         Read           Jon Schwartz,        Peter Underwood,     Stacey Walker
   Senior Vice        Simmons,          Senior Vice            Senior Vice        Senior Vice
    President        Senior Vice         President,            President &         President,
                      President,         Corporate           General Counsel        Human
                       Strategy        Development                                 Resources

See https://www.fortive.com/fortive-leadership-team.




                                                4
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 5 of 46




       17.    This male-dominated leadership team is overseen by a male dominated (70%,

7/10) Board of Directors:




 James Lico            Feroz Dewan         Sharmistha       Daniel Comas        Kate Mitchell
                                             Dubey




    Rejji Hayes       Mitchell Rales      Steven Rales      Jeannine Sargent     Alan Spoon

See https://www.fortive.com/fortive-leadership-team.

       18.    Moreover, Fortive’s “Leadership” webpage is accompanied by a photograph that

includes 88 men and only 7 women.




See https://www.fortive.com/fortive-leadership-team.

       19.    Things are even worse at Qualitrol. There are seven Vice Presidents (L1

employees) reporting into Mr. McCauley. Every single one of them is a man. Even worse, there

are actually two women who report into Mr. McCauley – Ms. Reed is one of them – and neither



                                              5
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 6 of 46




are Vice Presidents. Put another way, every man who reports into Mr. McCauley (78%) is L1,

and every woman who reports into him (22%) is L2.

       20.     Thus, Qualitrol’s organizational chart looks like this:




       21.     It is within this context that the Company permitted Ms. Reed to be sexually

harassed and retaliated against. It is within this context that the Company continues to openly

retaliate against and intimidate Ms. Reed in the hopes that she will simply “go away.”

       22.     She will not.

       23.     Plaintiff seeks declaratory, injunctive and equitable relief, as well as monetary

damages, to redress Defendants’ unlawful employment practices in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and the New

York State Human Rights Law, N.Y. Executive Law §§ 290, et seq. (“NYSHRL”).

                                J URISDICTION AND VENUE

       24.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

action involves federal questions regarding the deprivation of Plaintiff’s rights under Title VII.

The Court has supplemental jurisdiction over Plaintiff’s related claims arising under State law

pursuant to 28 U.S.C. § 1367(a).




                                                 6
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 7 of 46




        25.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action, including employment

practices alleged herein, occurred in this district.

                                                  PARTIES

        26.     Plaintiff, a resident of Monroe county, was Qualitrol’s Digital Marketing Manager

and Marketing Communications Manager. At all relevant times Plaintiff was an “employee” or

an “applicant” of Defendants within the meaning of those terms under the relevant statutes.

        27.     Defendant Fortive Corporation is a Delaware corporation with a principal place of

business in Everett, Washington. At all relevant times Fortive was an “employer” or a “potential

employer” of Plaintiff within the meaning of those terms under the relevant statutes. Fortive is

the parent company of Qualitrol, Cepheid and Phenomenex.

        28.     Defendant Qualitrol Company LLC is a Delaware company with a principal place

of business in Monroe County, New York. At all relevant times Qualitrol was an “employer” of

Plaintiff within the meaning of that term under the relevant statutes. Qualitrol is one of Fortive’s

18 operating companies.

        29.      Defendant Cepheid is a California company with a principal place of business in

Sunnyvale, California. At all relevant times Cepheid was a “potential employer” of Plaintiff

within the meaning of that term under the relevant statutes. Cepheid is one of Fortive’s 18

operating companies.

        30.     Defendant Phenomenex Company is a California company with a principal place

of business in Torrance, California. At all relevant times Phenomenex was a “potential

employer” of Plaintiff within the meaning of that term under the relevant statutes. Phenomenex




                                                   7
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 8 of 46




is an operating company of Danaher Corporation (“Danaher”). Fortive was a part of Danaher

until Fortive spun-off off of Danaher in 2016.

       31.     Defendant Pall Corporation is a New York corporation with a principal place of

business in Port Washington, New York. At all relevant times Pall was a “potential employer”

of Plaintiff within the meaning of that term under the relevant statutes. Pall is an operating

company of Danaher.

       32.     Defendant Andrew McCauley is the President of Qualitrol Company LLC. At all

relevant times, Mr. McCauley was an “employer” of Plaintiff within the meaning of that term

under the relevant statutes.

                               ADMINISTRATIVE PROCEDURES

       33.     Ms. Reed has filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) in connection with Defendants’ violations of Title VII.

This action is being filed within 90 days of Ms. Reed’s receipt of her Notice of Right to Sue from

the EEOC.

       34.     Any and all other prerequisites to the filing of these claims have been met.




                                  FACTUAL ALLEGATIONS

I.     BACKGROUND

       A.      Ms. Reed’s Educational and Work Experience

       35.     In 2007, Ms. Reed received a Bachelors’ Degree from the Nazareth College of

Rochester. She majored in International Business and Economics, with a minor in Marketing.




                                                 8
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 9 of 46




       36.     Following her graduation, Ms. Reed received a certification in Trade Show

Marketing, Event Management, from the University of Northern Illinois, as well as a Master’s

Degree (2011) in Strategic Marketing from Roberts Wesleyan College.

       37.     Ms. Reed also studied International Strategic Marketing and Sales at the

University of Copenhagen, Denmark.

       38.     In addition to her education, Ms. Reed came to Qualitrol with significant relevant

work experience.

       39.     From 2007 to 2010, Ms. Reed worked as a Marketing Specialist at Harris RF, a

global communications and information technology company that serves government and

commercial markets in more than 125 countries. While at Harris RF, Ms. Reed managed

European Union government accounts, including NSA software for content creation, marketing

campaigns and events and also designed and executed market research and user-experience

initiatives for lead generation campaigns globally.

       40.     In 2010, Ms. Reed joined Getinge, a leading global provider of products and

systems that contribute to quality enhancement and cost efficiency in the healthcare and life

sciences industries. While at Getinge, working as a Senior Marketing Specialist, Ms. Reed

managed all aspects of in and outbound marketing efforts driving discrete medical device sales

and establishing re-occurring revenue streams. She also worked to analyze and identify industry

trends while working with Senior Leadership to innovate new compelling offerings, and was

responsible for global content creation, including digital sales tools and interactive, e-commerce

programs.

       41.     Then, in 2012, Ms. Reed was hired as the Director of Marketing at Globalinx, a

telecom company that provides services to global businesses and government agencies. While at



                                                 9
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 10 of 46




Globalinx, Ms. Reed developed customer retention and distribution channel marketing strategies

that resulted in an 18% increase in incremental revenue and a 5% increase in on-boarded channel

partners. She also managed all website, e-commerce, and channel marketing activities and

created a very successful integrated marketing strategy. Perhaps most impressively, Ms. Reed

rebranded the entire organization, which resulted in multiple acknowledgements from the

American Marketing Association: Rochester Chapter (Finalist in Branding, B2B

Communications and Event Promotions) and the Rochester Business Journal for “Best Website.”

       B.      Ms. Reed Is Hired By Qualitrol and Her Performance Is Outstanding

       42.     Given her education and experience, it should be no surprise that Ms. Reed was

highly sought after by Qualitrol.

       43.     In late 2014 or early 2015, Ms. Reed applied for the position of Digital Marketing

Manager at Qualitrol.

       44.     Ms. Reed first interviewed with Marissa Poe in HR, as well as the then-Vice

President of Marketing, Steve Jennings.

       45.     Thereafter, Ms. Reed was invited to interview in-person with various other senior

leaders over the course of five hours, including, among others, Qualitrol’s then-President, Raj

Karanam.

       46.     Ultimately, Ms. Reed was offered the position.

       47.     It would be no understatement to say that Ms. Reed excelled at Qualitrol.

       48.     Among other accomplishments, during her tenure Ms. Reed – who was

responsible for all internal and external global marketing efforts across all time zones and six

product offerings:

               ●        Implemented Transformative Marketing and global
                        commercial activities globally, in addition to being the

                                                10
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 11 of 46




                      Marketing Data Privacy Coordinator lead for compliance
                      with the General Data Protection Regulation and California
                      Consumer Privacy Act.

              ●       Redesigned Qualitrol’s website, which, in 2018, was
                      recognized by Fortive’s Digital Marketing team as the best
                      example of organic SEO across all of the Fortive Operating
                      Company websites.

              ●       Drastically improved Google optimization and Page Load
                      Speed resulting in two different Marketing merit awards
                      from Fortive.

              ●       Managed and executed all digital activities across eight
                      corporate websites, including all hosting, translation, digital
                      and technical activities, in addition to 150+ microsites.

              ●       Developed and led cross-functional programs in areas
                      including, inter alia, Inside Sales, Sales Enablement, new
                      market penetration, high growth markets, Field Service,
                      software, prospecting, product integration, customer
                      experience and software unification.

              ●       Generated global marketing, lead generation and product
                      portfolio plans including, inter alia, voice of customer, gap
                      analysis, new product launches, product obsolescence,
                      competitive landscape and activity, value creation and
                      messaging in order to ensure sustained profitability.

              ●       Developed technical documentation and content such as
                      brochures, videos, podcasts, web, and marketing materials
                      (2019 American Marketing Association: Rochester Chapter
                      - Winner Best Influence Marketing Blog).

              ●       Coordinated 75+ events globally per year ranging from
                      virtual events, trade shows, seminars, and conferences
                      resulting in a 500% increase in virtual engagement and a
                      24% increase in revenue in 2020.

       49.    Ms. Reed’s value to Qualitrol (and Fortive at large) was reflected in her

performance reviews, pay increases and title changes.




                                                11
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 12 of 46




       50.     Each of Ms. Reed’s performance reviews indicate that she is exceeding

expectations (i.e.¸ she has received higher than a “3,” which correlates to “meets expectations,”

in each of her six annual performance reviews).

       51.     Select comments from Ms. Reed’s performance reviews include:

               ●       Excellent job over-delivering on the target and pushing the
                       sales organization in this regard!

               ●       Hayley is a real asset to Qualitrol.

               ●       Hayley is a reliable source of creative, innovative ideas for
                       moving our brand and business forward. She and her ideas
                       are valuable assets to Qualitrol and have real impact on our
                       business results.

               ●       Hayley made valuable contributions to our strategic
                       planning process and helps push our thinking from a
                       strategic perspective.

               ●       [Hayley] accomplishes an impressive output given her
                       relatively limited budget and team size.

               ●       Hayley is a critical part of our Marketing organization.

               ●       This was a tough year to drive growth, but Hayley was
                       driving the effort throughout the year.

               ●       Hayley has a knack for getting a tremendous volume of work
                       done with a small and efficient team.

       52.     As a result of her outstanding performance, over time Ms. Reed’s annual base

compensation rose from $92,000 to $98,000 to $105,000 to $115,000 to $117,000 ($25,000

increase over the span of six years).

       53.     Ms. Reed’s title was also changed to “Digital Marketing and Marketing

Communications Manager,” to reflect the fact that she has performed duties that far outstrip

those related to digital marketing.




                                                 12
            Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 13 of 46




           54.   In addition, Ms. Reed was given significant managerial responsibilities and

ultimately had five employees, including Qualitrol’s “Inside Sales” team, a Digital Marketing

Specialist, a Graphic Designer, as well as multiple interns, reporting to her.

           55.   Suffice it to say that Ms. Reed’s future at Qualitrol was looking bright when, in

August 2019, Andrew McCauley was hired to take over as the Company’s President.

II.        MS. REED IS SEXUALLY HARASSED BY QUALITROL’S INCOMING
           PRESIDENT, ANDREW McCAULEY

           A.    Ms. Reed Meets Mr. McCauley

           56.   When Ms. Reed joined Qualitol, the Company’s President was Raj Karanam.

           57.   However, due to declining performance, Mr. Karanam was replaced in 2016 by

Linda Rae.

           58.   In the summer of 2019, Ms. Reed learned that Ms. Rae was “moving on” and Mr.

McCauley would become the Company’s next President.

           59.   On August 21, 2019, an introductory “all-hands meeting” was held at Qualitrol’s

offices in Fairport, New York. All of the employees working at that location, including Ms.

Reed, attended the meeting to meet Mr. McCauley.

           60.   After the “all-hands meeting,” Ms. Reed approached Mr. McCauley and

expressed her opinion that a broader communication effort should be made to the Qualitrol

employees in other offices and its customer base, as well as a press release to drive more web

traffic.

           61.   Ms. Reed also suggested a “video blog,” which was a method that Ms. Rae used

to communicate to the entire Qualitrol organization.

           62.   To her surprise, Mr. McCauley asked Ms. Reed whether she could shoot a video

blog later that morning.

                                                  13
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 14 of 46




       63.     Ms. Reed agreed and met with Mr. McCauley in his office about 30 minutes later.

       64.     Ms. Reed explained the process for the video, which was for Mr. McCauley to

speak facing the camera while using notes written on a whiteboard behind the camera.

       65.     However, Ms. McCauley insisted that Ms. Reed be in the video with him and

have the video take the form of an interview.

       66.     This was extremely awkward, and Ms. Reed was uncomfortable, but she

acquiesced to the new President’s request.

       67.     During the interview, Mr. McCauley spoke about his wife – who had been his

“college girlfriend” – and children.

       68.     Mr. McCauley also promised that the change in leadership would not impact the

Company’s business and that to the extent further changes would be made, such changes would

be made “together.”

       69.     Ms. Reed was soon to learn that these promises would not apply to her after she

rebuffed Mr. McCauley’s sexual advances shortly thereafter.

       B.      Mr. McCauley Invites Ms. Reed to Join Him in His Bedroom

       70.     After the video shoot, Mr. McCauley asked Ms. Reed to go out to lunch with him

to continue their discussion about marketing and public relations at Qualitrol.

       71.     Ms. Reed was under the impression that the two would discuss work at

McCardles, a restaurant that is right next door to Qualitrol’s office. However, when the two got

outside, Mr. McCauley insisted that they eat in downtown Rochester and directed Ms. Reed to

get into his rental car (a Mustang).

       72.     A few minutes later, as the two were driving downtown, Ms. Reed asked Mr.

McCauley what he was in the mood to eat. To her surprise, Mr. McCauley said that he actually



                                                14
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 15 of 46




wanted to go see the Company apartment that Ms. Rae used while she was employed by

Qualitrol. He also told Ms. Reed that Ms. Rae had been terminated.

       73.     This naturally made Ms. Reed very uncomfortable.

       74.     Thankfully, the apartment complex had a restaurant called Branca in its lobby.

       75.     Trying to avoid an awkward situation, Ms. Reed said that she would get the two

of them a table at Branca while Mr. McCauley viewed the apartment.

       76.     Mr. McCauley refused this plan of action (twice) and demanded that Ms. Reed go

to see the apartment with him.

       77.     When they got to the apartment, however, the card to get in did not work.

       78.     Ms. Reed breathed a sigh of relief and suggested that the two simply have lunch.

       79.     But, incredibly, Mr. McCauley was undeterred and forced Ms. Reed to

accompany him to the leasing office to get a functional key.

       80.     He also started saying that he wanted Ms. Reed’s “opinion” on the apartment,

which made absolutely no sense.

       81.     After Mr. McCauley obtained a working key card, Ms. Reed again stated that she

would just get the two of them a table at Branca, but Mr. McCauley continued to insist that she

go with him to the apartment and physically steered her in that direction.

       82.     At this point, Ms. Reed was incredibly uncomfortable.

       83.     Thus, when they got into the apartment, she stayed at the end of the entrance

hallway so as not to go too far into the apartment with Mr. McCauley.

       84.     Mr. McCauley then proceeded to enter the bedroom and told Ms. Reed to join him

in the bedroom.

       85.     Ms. Reed refused.



                                                15
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 16 of 46




         86.   Mr. McCauley proceeded to ask Ms. Reed to join him in the bedroom four more

times.

         87.   Ms. Reed refused each time and finally just walked out of the apartment.

         88.   The two then had lunch, during which Ms. McCauley continued to make

inappropriate remarks to make clear that he was sexually interested in Ms. Reed.

         89.   For her part, Ms. Reed continued to make clear that she would not submit to Mr.

McCauley’s sexual advances.

         C.    Ms. Reed Confides in Stacey Downs

         90.   Immediately upon her return to the office, Ms. Reed confided in Stacy Downs.

         91.   However, given two prior experiences at Qualitrol, Ms. Reed decided not to file a

complaint with HR.

               ●      First, in 2016, Ms. Reed became concerned that Kurt
                      Rohmann, a Product Manager at Qualitrol, was violating
                      email marketing compliance rules. She reported this to Mr.
                      Rohmann’s supervisor, Vice President Joseph Mbuyi, and
                      warned that she would cut Mr. Rohmann’s access to certain
                      content if he did not stop his problematic conduct. When
                      Mr. Rohmann nevertheless continued to engage in the
                      problematic conduct, Ms. Reed restricted his access to
                      certain information to prevent the conduct from continuing.
                      Mr. Mbuyi became enraged, called Ms. Reed and directed
                      obscenities towards her, including referring to her as a
                      “bitch” and a “princess.” Ms. Reed complained about this
                      conduct to HR and news of her complaint spread like
                      wildfire. The entire senior team learned about the complaint
                      and the former Vice President of Sales, Ramy Ahmed, told
                      Ms. Reed that it was a “very big career mistake to complain
                      about” being called a bitch. Ms. Reed’s own manager at the
                      time, Ashish Kulsrestha, told Ms. Reed “You’re a smart girl,
                      you work at an international company. As a woman you have
                      to just get used to things like this.”

               ●      Second, in 2017, Ms. Reed organized an informal, in-office
                      baby shower for the then-pregnant Product Manager (now
                      the Director of Operations, Lori Rosario). When the Vice

                                               16
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 17 of 46




                      President of Operations, Dick Kloc, learned about this, he
                      furiously confronted Ms. Reed and, standing over Ms. Reed,
                      began screaming directly into her face from mere inches
                      away. Apparently, he was concerned that the baby shower
                      would somehow impact productivity. Ms. Reed tried to
                      explain that office baby showers had been held previously at
                      Qualitrol, but he would have none of it, and remarked, “this
                      is a place of business. We are here to make money. What’s
                      next? We start renting out the conference rooms for
                      weddings and Bar Mitzvas?” Ms. Reed finally said, “it’s just
                      a fucking baby shower, Dick,” which made him even more
                      furious. Mr. Kloc’s conduct was so vicious that people
                      outside of Ms. Reed’s office raced to get her then-manager,
                      Vice President of Marketing, John Tesoro, who came and
                      tried to calm things down. However, after the fact, Mr.
                      Tesoro told Ms. Reed that she would have to apologize to
                      Mr. Kloc and, that if she failed to do so, Mr. Kloc would
                      make her life a “living hell.” Even though Ms. Rae, who was
                      ostensibly Mr. Tesoro’s supervisor, told Ms. Reed that she
                      did not need to apologize, Mr. Tesoro continued to insist that
                      she do just that. When Ms. Reed swallowed her pride and
                      apologized, Mr. Kloc outrageously told her that she needed
                      to work on her “emotional intelligence” because she was
                      crying when he was screaming at her.

       92.    Given her past experiences at Qualitrol, as well as the fact that Mr. McCauley was

the brand-new President of the Company, Ms. Reed determined that the best course of action

would be to simply put her head down and work as hard as possible to shift Mr. McCauley’s

focus away from his sexual interest and to her work product.

       93.    Ms. Reed was particularly concerned because nothing at Qualitrol remains

confidential and she was worried that colleagues would think that she actually did do something

sexual with Mr. McCauley.

       94.    Unfortunately, however, Mr. McCauley soon began retaliating against Ms. Reed

because she turned down his sexual advances.




                                               17
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 18 of 46




III.   MS. REED SUFFERS BLATANT RETALIATION

       A.      Mr. McCauley Refuses to Backfill a Digital Marketing Manager Position

       95.     One of the positions reporting into Ms. Reed was a Digital Marketing Specialist.

       96.     In spring 2019, the then-Digital Marketing Specialist, Sean Wallace, left the

Company.

       97.     At the time that Mr. McCauley was hired, Ms. Reed was interviewing for his

replacement.

       98.     By October, the list had been narrowed to only one candidate who had been

interviewed by Ms. Reed’s supervisor, Vice Present of Marketing, Gary Anderson.

       99.     Then, however, shortly after Ms. Reed rebuffed Mr. McCauley’s sexual advances,

he advised her that she would no longer be permitted to backfill the Digital Marketing Specialist

role, and that she could only hire a “Marketing Specialist.”

       100.    Ms. Reed resubmitted the job requisition as requested, and everyone other than

Mr. McCauley signed off on it.

       101.    However, Mr. McCauley did another about face and told Ms. Reed she actually

could not hire anyone to this role.

       102.    Mr. McCauley claimed that there was no room in the budget for the role.

However, Ms. Reed, who was actually responsible for the budget in 2019, knew that this was

untrue because the role was already accounted for in the budget.

       103.    Around the same time, Mr. McCauley terminated Mr. Anderson.

       104.    Outrageously, when Mr. McCauley informed Ms. Reed that Mr. Anderson would

be terminated, he stated: “Gary didn’t do you any services. He doesn’t have the same feelings

about divorce that I do.”



                                                18
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 19 of 46




       105.    This was a completely inappropriate reference to the fact that Mr. Anderson was

very religious, and Ms. Reed was going through a divorce at the time.

       106.    Ms. Reed began reporting directly to Mr. McCauley, at which point things really

started to go downhill.

       B.      Ms. Reed Is Removed from All Strategic Planning Conversations and Sales
               Marketing Meetings

       107.    Each year, beginning in the summertime and running through September,

Qualitrol prepares a strategic plan for the upcoming year.

       108.    Prior to Mr. McCauley’s arrival, Ms. Reed led the strategic planning effort along

with Ms. Downs.

       109.    This was, of course, a high profile and high visibility role because, among other

reasons, each year Qualitrol’s strategic plan was presented to the office of the Chief Executive

Officer at Fortive.

       110.    After Ms. Reed rejected Mr. McCauley’s sexual advances, she was completely

shut out of the strategic planning in 2019 for 2020.

       111.    In 2020, she was not even invited to participate in any way in the strategic

planning for 2021.

       112.    To be clear, the process surrounding strategic planning had not changed – Ms.

Reed was simply removed from the process.

       113.    Similarly, starting in 2020, Ms. Reed was removed from all of the Sales meetings

she had previously attended.

       C.      Ms. Reed’s 2020 Budget Is Slashed

       114.    Particularly given the loss of her Digital Marketing Specialist, it was critical

heading into 2020 that Ms. Reed had an adequate budget to perform the functions of her team.

                                                 19
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 20 of 46




        115.     Ms. Reed did not expect this to be a problem, as her budget had remained stable

in years past.

        116.     Unfortunately, however, Mr. McCauley decided to slash Ms. Reed’s budget both

overall and in specific critical areas.

        117.     In total, even before the pandemic hit, the marketing budget was cut nearly

$1mm.

        118.     With respect to Trade Show work specifically, a $250,000 budget was cut to

$180,000 and then again to $160,000.

        119.     Other teams did not experience budget cuts anywhere near as significant as those

imposed upon Ms. Reed.

        120.     Outrageously, Ms. Reed’s budget was gutted again in 2021. For example, she

now has a budget of only $75,000 for Trade Show work.

        D.       Ms. Reed’s Policy Deployment Initiative Goes Completely Unsupported

        121.     Following the finalization of the strategic plan, each of the Fortive operating

companies creates a handful of goals – known at Fortive as Policy Deployment (“PD”) Initiatives

– that are designed to be in furtherance of the approved strategy plan.

        122.     Each PD Initiative has an assigned leader who is responsible for the achievement

of the PD Initiative.

        123.     The leaders of each PD Initiative are first required to develop and participate in an

event related to the PD Initiative called President’s Kaizen.

        124.     Following the President’s Kaizen, the leaders of each PD Initiative must work to

accomplish the assigned process improvement and goal and are required to provide progress

reports to leadership during monthly meetings.



                                                  20
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 21 of 46




       125.     These monthly progress reports are, in turn, relayed to Fortive.

       126.     Ms. Reed was responsible for PD Initiatives in 2017 and 2018, and her Inside

Sales Manager, Matt Munson, was responsible for a PD Initiative in 2019.

       127.     Ms. Reed was very successful in connection with her work on those PD Initiatives

and, in part because of that success, Ms. Reed received a promotion to expand and manage the

Inside Sales team in 2019.

       128.     In February 2020, only one week before the President’s Kaizens were supposed to

commence, Ms. Reed was told she would be responsible for another PD Initiative in 2020.

       129.     While this would generally be considered an honor, the timing of the disclosure

left Ms. Reed just one week to prepare and execute the President’s Kaizen.

       130.     More importantly, the PD Initiative given to Ms. Reed was completely

unreasonable.

       131.     Specifically, Ms. Reed was tasked with increasing non-flow revenue an absurd

125%, from $1.7mm to $3.85mm.

       132.     Generally, revenue increase goals are in the neighborhood of 18%.

       133.     To add insult to injury, while PD Initiative responsibility virtually always comes

with an increased budget and/or headcount, as noted, Ms. Reed’s budget and headcount had been

cut.

       134.     Finally, to make things even more difficult, Mr. McCauley also assigned a

performance goal to the Inside Sales team that reported to Ms. Reed. Of course, Ms. Reed was

effectively responsible for that goal as well, which was to increase incremental revenue a

whopping 333%, from $1.5mm to $5.2mm.




                                                 21
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 22 of 46




       135.    In order to be successful with respect to these PD Initiatives with a reduced

budget and headcount, as well as successfully perform her core function supporting all product

lines and employees in all time zones, Ms. Reed had to put in an inordinate amount of time and

regularly worked 15+ hours per day throughout the first three quarters of 2020.

       136.    Moreover, this was during the height of the pandemic during which Ms. Reed also

had to organize and host myriad webinars and work on countless COVID-related

communications.

       137.    Rather than support her, Mr. McCauley intentionally made Ms. Reed’s life more

difficult by, among other things: (i) demanding that she focus heavily on organic Search Engine

Optimization (“SEO”), but refusing her request to hire someone to assist in that endeavor; and

(ii) forcing Ms. Reed to participate in and lead a digital marketing event for Fortive in June 2020

even after she specifically asked to be excluded.

       138.    To put a fine point on how little concern Mr. McCauley had for Ms. Reed’s PD

Initiative, he stopped the monthly update meetings altogether after September 2020.

       139.     Moreover, he admitted, in writing in a PD Initiative Evaluation Form, that he

“did not treat [Ms. Reed’s PD Initiative] like a PD initiative and resource [it] as a priority.”

       140.    Despite these hurdles, Ms. Reed was able to substantially increase non-flow

revenue (from $1.7mm to $2.8mm) and create an $11mm funnel of non-flow business.

       E.      Mr. McCauley Provides No Support when Ms. Reed Identifies the
               Falsification of Incremental Revenue

       141.    Meanwhile, Ms. Reed was becoming more involved in assisting Inside Sales with

respect to incremental revenue in connection with their performance goals.

       142.    As a result, she learned both that the Inside Sales team was way behind with

respect to their goals and that the Inside Sales team was falsifying incremental revenue.

                                                  22
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 23 of 46




       143.    Ms. Reed attempted to remedy the problem by providing coaching to Mr.

Munson. However, Mr. Munson was not receptive.

       144.    Ms. Reed also approached Kevin Blanton, Qualitrol’s Sales Director of the

Americas. Mr. Blanton confirmed Ms. Reed’s suspicion that the Inside Sales team was

falsifying incremental revenues; specifically, that only $370,000 of the $1.5mm of reported

incremental revenue in 2019 was actually incremental. Mr. Blanton also stated that he had

informed Mr. McCauley – in writing, subsequently forwarded to Ms. Reed – about this.

According to Mr. Blanton, Mr. McCauley said he was going to count it all as incremental even

though it was not.

       145.    Ms. Reed then had a series of meetings with HR about the problem and, on

October 9, 2020, presented Mr. McCauley and Qualitrol’s Vice President of HR, Thomas Hodge,

with a written proposal to restructure the Inside Sales team in a way that would save money and

increase efficiency, including assigning certain marketing tasks to the Inside Sales team that

would alleviate her own exorbitant workload and result in a $150,000 cost savings.

       146.    Although he asked for time to “think it over,” he apparently never did.

       147.    Ms. Reed followed up twice more. Mr. McCauley told her she would not hear

anything for another week or two.

       148.    Then, in November 2020, Ms. Reed received urgent messages from Mr.

McCauley in which he asked her to call him on his cell phone. Ms. Reed did so, and Mr.

McCauley told her that he had “good news” and “bad news.”

       149.    The “good news” was that he was terminating Mr. Munson, removing the Inside

Sales team from her purview and moving it under Mr. Blanton. This, of course, was not actually




                                                23
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 24 of 46




“good news” for Ms. Reed because it meant she was being stripped of additional direct reports

and resources.

       150.      The “bad news” was that Mr. McCauley had decided to terminate Alan Gray, a

U.K.-based graphic designer. This truly was bad news, because Mr. Gray was another of Ms.

Reed’s direct reports and a critical member of the team who assisted with graphic design, content

generation and digital activities.

       151.      Ms. Reed told Mr. McCauley that this decision made absolutely no sense and that

Mr. Gray was a vital member of her team. Mr. McCauley would not hear it. He insisted that Mr.

Gray needed to be terminated and that Ms. Reed needed to carry out the termination.

       152.      Mr. McCauley further claimed that Mr. Gray needed to be terminated in order to

free up money to hire a “digital marketing person.” However, a digital marketing person would

cost more than three times what Mr. Gray was being paid and Ms. Reed had already proposed

restructuring plans (ignored by Mr. McCauley) that would have resulted in savings sufficient to

cover the salary of a digital marketing person.

       153.      Nevertheless, Mr. Gray was fired.

       154.      Mr. McCauley later claimed that Ms. Reed “misunderstood him” when he stated

that he would hire a digital marketing person and the jobs that have been posted since are

scheduled (if ever hired) to report into Ms. Downs, and not Ms. Reed.

       155.      To cap it off, Ms. Reed was later told that the role would likely be changed to a

Technical Content Writer role and report to someone different altogether.




                                                  24
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 25 of 46




       F.      Ms. Reed Is Not Even Informed About a Workshop During Which Her
               Work Is Presented

       156.    After receiving Mr. McCauley’s draft PD Initiative Evaluation Form in October

2020, Ms. Reed called Qualitrol’s Director of Operations, Lori Tamarez (née Rosario), to raise

concerns about the content of the draft.

       157.    Specifically, Mr. McCauley’s draft downplayed Ms. Reed’s achievements, gave

the Sales team credit for her hard work and indicated that the PD Initiative had never been

deployed to an “L2” employee even though Ms. Reed was, in fact, an L2 employee.

       158.    Ms. Tamarez agreed with Ms. Reed and further asked whether the Evaluation

Form was being prepared for the upcoming Policy Deployment Training Workshop event.

       159.    Ms. Reed had never even been told that a Policy Deployment Training Workshop

event had been scheduled and reached out to Ms. Downs, her peer, about the event.

       160.    Ms. Reed still was not invited to the event, even though many of her peers

attended, and Mr. McCauley actually presented on Ms. Reed’s work to her colleagues.

       161.    This exclusion, of course, made Ms. Reed look terrible and expendable.

       162.    After this, Ms. Reed expressed her frustration to Ms. Downs in a message over

the “Teams” application. Ms. Downs conveyed that she had suggested to the VP of Sales,

Harshad Kharche, that Ms. Reed attend an upcoming Fortive Growth Conference. This was the

first time that Ms. Reed had learned about the Growth Conference despite the fact that she later

learned that the entire conference was about Marketing.

       163.    Ms. Downs agreed that it was “weird” that Ms. Reed had not been nominated by

Mr. McCauley to attend the conference.




                                               25
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 26 of 46




       G.      Ms. Reed Is Excluded from Monthly Innovation Forum Meetings

       164.    In January 2021, during a conversation with Qualitrol’s Vice President of

Research and Development, Anis Zribi, Ms. Reed learned that Mr. Zribi had set up monthly

Innovation Forum calls that were being run by Ms. Downs.

       165.    Specifically, Mr. Zribi stated that Ms. Reed had many great ideas and asked her

why she was not on the call. These calls had been set up months before, in the summer of 2020.

       166.    This was yet another call, meeting and/or event about which Ms. Reed had never

been informed and to which Ms. Reed was not invited.

       167.    Ms. Reed followed up by emailing Ms. Downs, copying Mr. Zribi, and asked to

be invited to the meeting. Ms. Downs made clear that she did not want Ms. Reed involved in the

call and only agreed to invite Ms. Reed after she confirmed, in writing, that she would not speak

during the call.

       H.      Ms. Reed Is Stripped of Further Resources, as Well as Her Ownership of the
               Marketing Budget

       168.    Shortly after Ms. Reed was excluded from the aforementioned conferences, Ms.

Tamarez sent out an email indicating that the President’s Kaizen for 2021 would be occurring

even earlier in the year than normal.

       169.    Ms. Reed, however, had never even seen or been given access to the 2021

strategic plan or the action plans associated with the initiatives upon which the President’s

Kaizen would be based; a plan that she had been responsible for putting together in years past.

       170.    She also had not been given any information about the President’s Kaizen.

       171.    Meanwhile, Ms. Reed, who in years past had ownership of the marketing budget,

was not even permitted to have a copy of it.




                                                26
             Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 27 of 46




        172.     The Finance team specifically denied her requests for a copy of the budget, and

Ms. Downs, who apparently had access to the budget, refused to provide Ms. Reed with

information that she needed to plan for 2021.

        173.     Ms. Reed then received an invite from Tom Linehan, a Finance Manager, to a

meeting with himself, Ms. Reed, Ms. Downs, Mr. McCauley and Shane Murphy, Qualitrol’s

Vice President of Finance. During this meeting, Ms. Reed was shown a copy of the budget at a

very high level. This was completely unhelpful because, as Ms. Reed pointed out, it did not give

her enough information to determine which purchase orders she could submit and approve.

        174.     To her dismay, Ms. Reed later learned (in March 2021) from Carlos Deligi, Sales

Director of South America, that the decision to strip Ms. Reed of her ownership over the budget

had been made as far back as the summer of 2020, and yet had never been communicated to Ms.

Reed.

        I.       Ms. Reed’s Role Is Virtually Eliminated Without Her Knowledge

        175.     As noted above, Ms. Reed was completely cut out of the strategic planning for

2021. She also was left out of company-wide action plans and, critically, marketing activities

that were previously under her purview were not being performed by other teams without her

knowledge.

        176.     In February 2021, Ms. Reed further learned that the entire process for marketing

products had changed in the summer of 2020 without her knowledge.

        177.     Whereas Ms. Reed was heavily involved in the old process, Tollgate, she was

completely left out of the new process, Agile Sprints.

        178.     This resulted in various product launches and marketing plans about which Ms.

Reed was never informed or consulted.



                                                 27
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 28 of 46




       179.    Ms. Reed also learned that the sales team had begun doing its own marketing

(including making their own graphics that do not even follow brand guidelines, as well as

working with distributors to do marketing), completely cutting her out of the process.

       180.    Ms. Reed then signed into “Miro,” a virtual whiteboard in which employees can

be grouped into “teams” for easy collaboration.

       181.    Ms. Reed discovered that all of her peers and even former direct reports were

assigned to the team called “Fort.” Ms. Reed was not only not assigned to Fort – she was not

assigned to any team at all.

       182.    Ms. Reed was able to see on Miro that numerous projects, trainings and initiatives

with which she should have been involved had been performed without her knowledge.

       183.    Relatedly, Ms. Reed also learned that she had been replaced by Ms. Downs with

respect to certain value proposition work previously performed by Ms. Reed. This was a major

blow because this highly visible work was performed alongside Fortive.

       184.    Similarly, Ms. Reed had been cut out of a recent Customer Communications

Kaizen, which, had she been invited, would have involved working directly with members of

Fortive’s Digital Marketing team.

       185.    Even worse, Ms. Reed discovered that Mr. McCauley was holding monthly

“Marketing” Key Performance Indicator meetings, but, even though Ms. Reed is literally the

only person that actually does marketing, she was not invited. Instead, Ms. Downs and her team

of Product Managers were invited.




                                                  28
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 29 of 46




       J.      Ms. Reed Suffers Retaliation in Connection with Other Job Opportunities

       186.    After learning that the entire process for marketing products had changed without

her knowledge, Ms. Reed began looking for other opportunities within the Fortive network of

companies.

       187.    Ms. Reed first reached out to Julie Prex, the Vice President of Marketing at

Industrial Scientific, a Fortive Operating Company. Ms. Prex initially stated that she would

“love” to have Ms. Reed on her team and would introduce Ms. Reed to Marc Osgoodby,

Industrial Scientific’s Vice President of Sales. Ms. Prex also indicated that she was familiar with

Mr. McCauley and had actually heard him present on Ms. Reed’s work and pass it off as his

own. Despite multiple follow ups, nothing materialized with Ms. Prex.

       188.    Ms. Reed also reached out to Kristi Flores, the Vice President of Marketing at

Tektronix, another Fortive Operating Company. Ms. Flores told Ms. Reed that she believed that

Ms. Reed would “be great” for an open Director of Field Marking position. Ms. Flores,

however, never circled back on the position and literally did not even respond to Ms. Reed’s

attempted follow-ups.

       189.    Having no success within the Fortive network of companies, Ms. Reed expanded

her outreach to Danaher Operating Companies. Among approximately 30 applications, Ms.

Reed was contacted by Cepheid, Phenomenex and Pall Corporation.

       190.    Ms. Reed had an initial call with Danaher’s HR recruiter who suggested that she

apply for positions with Cepheid and Phenomenex.

       191.    Ms. Reed never heard back from Cepheid.

       192.    Phenomenex was looking to fill a position that required someone with Gas

Chromatography experience, which Ms. Reed actually had. Ms. Reed was told that the position



                                                29
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 30 of 46




had been open for months and that Phenomenex would like to interview her for it. All of a

sudden, Phenomenex went dark and ceased responding to Ms. Reed’s emails.

       193.    At Pall Corporation, Ms. Reed had three successful interviews and was well on

her way to an offer until, upon information and belief, Victor A. Maurtua, Pall Corporation’s

Vice President of Strategy and Business Development, contacted Mr. McCauley.

       194.    After that, Pall Corporation also went dark, even though Ms. Reed was told that

she would receive a response by February 12, 2021, and then February 19, 2021.

       195.    It was not until March 2, 2021, only 40 minutes after Ms. Reed’s first interview

with Ms. Kappelman (as described in detail below), that Ms. Reed was told by an HR

representative at Danaher that she would receive feedback on the open position the next day.

       196.    Ms. Reed was then told that she did not get the position for which she

interviewed, but that a senior leadership role was opening at Pall Corporation and that the

company would redefine the role specifically for Ms. Reed.

       197.    On March 5, 2021, Ms. Reed was told that she would be receiving additional

information concerning this new role “shortly.”

       198.    However, after Ms. Reed’s second interview with Ms. Kappelman (and after she

put the Company on notice of her decision to retain legal counsel) no one at Pall Corporation has

since followed up with Ms. Reed about the role.

       K.      Ms. Reed Is Retaliated Against in Connection with the Global Sales Meetings

       199.    Around the same time, Mr. Blanton and Mr. Kharche were planning a beginning-

of-the-year kickoff sales meeting for February 22-24, 2021.

       200.    At first, Ms. Reed was scheduled to present for 30 minutes at the end of the first

day of the three-day event.



                                                  30
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 31 of 46




       201.    However, without consultation with Ms. Reed and while she was on paid time off,

Ms. Reed’s presentation was moved to the end of the last day of the event.

       202.    Naturally, more than half of the participants did not even attend this final

presentation, and Ms. Reed’s time was cut to 15 minutes.

       203.    To add insult to injury, Ms. Reed was not invited to a single one of the various

“breakout” meetings during the conference even though she had specifically explained that she

had a new prospecting tool about which she needed to train the sales team.

       L.      Ms. Reed Was Given Virtually No Performance Feedback During 2020

       204.    The regular practice at Qualitrol is for managers to hold quarterly performance

feedback meetings with employees, in addition to mid-year and annual reviews and “career

leveling” discussions.

       205.    Moreover, at the outset of each year managers are required to provide

performance and development goals to their direct reports.

       206.    Mr. McCauley even stressed during a recent meeting that performance feedback is

a “requirement” and that he and the Senior Leadership Team had spent four hours reviewing

each department and L2 employee.

       207.    Mr. McCauley was so disinterested in Ms. Reed – who was an L2 employee – that

he: (i) failed to provide the required performance and development goals for 2020; (ii) failed to

hold quarterly performance feedback meetings during 2021; (iii) failed to hold a “career

leveling” meeting with Ms. Reed, even though he held them with people who did not even report

to him; and (iv) failed to even provide Ms. Reed with a 2020 performance review until after she

lodged a complaint of discrimination, as described below.




                                                31
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 32 of 46




       208.    As put best during a March 4, 2021 call with the Vice President of Global Sales,

Hashard Kharche, Ms. Reed was “pretty much by [her]self.”

IV.    MS. REED FILES A COMPLAINT OF DISCRIMINATION AND RETALIATION

       A.      Ms. Reed Complains Internally at Fortive

       209.    In February 2021, amidst much of the retaliation described above, Ms. Reed

reached out to Tony Stohlmeyer, the Vice President of Human Resources at Fortive, Precision

Technologies. 2

       210.    Ms. Reed informed Mr. Stohlmeyer that she needed to speak with him about an

important matter.

       211.    Ms. Reed then met with Mr. Stohlmeyer on February 8, 2021 and relayed to him

that she had been sexually harassed by Mr. McCauley and retaliated against for refusing his

advances.

       212.    Mr. Stohlmeyer looped in Mr. Hicks, General Counsel at Fortive, Precision

Technologies. Mr. Hicks spoke with Ms. Reed on February 12, 2021.

       213.    Despite knowing the severity of the situation, Mr. Hicks told Ms. Reed that he

expected their call to last only 10-15 minutes. Thus, not surprisingly, Mr. Hicks ran out of time

for the call before Ms. Reed got through the entire series of events. Ms. Reed offered to call Mr.

Hicks back later in the afternoon, but he declined and the two did not reconnect until after Ms.

Reed returned from paid time off, on February 22, 2021.




2
        This was the second internal complaint made by Ms. Reed to Fortive. Shortly after the
first complaint, a purportedly anonymous complaint made pursuant to Fortive’s “Speak Up”
process, certain of Ms. Reed’s responsibilities related to the substance of her complaint were
stripped.
                                                32
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 33 of 46




        214.    Notwithstanding that he cut the call short, Mr. Hicks had more than enough

information to begin an investigation into Ms. Reed’s claims.

        215.    Indeed, Qualitrol’s own handbook says that individuals who complain about

sexual harassment should receive a satisfactory response within five days.

        216.    Yet, this never happened in Ms. Reed’s case. Instead, Ms. Reed was required to

follow-up on February 25, 2021, with an email summarizing her complaints.

        217.    In her February 25, 2021 email, Ms. Reed requested clear answers with respect to

the plan to cease the retaliation:

                Hi Doug – I need to understand concrete next steps, timeline and
                what remedial action is going to be done by Fortive. It’s been 3
                weeks since I first reported this and although I have been
                communicated that this will be investigated, I have no idea by
                whom, when or what actions are going to be taken to ensure this
                retaliation stops immediately. I have had two interviews with you,
                and an interview with Tony Stohlmeyer summarizing this hostile
                work environment and retaliation, which I will again summarize, as
                it seems to be downplayed:

                Andrew, the President of my company misled me into his rental
                car, and took me to a company-paid apartment where he insisted that
                I join him in the apartment – twice, and into the bedroom - twice.
                After I rebutted his unwanted sexual advances in the apartment,
                Andrew fired my direct manager resulting in me directly reporting
                to him.

                Since the incident of sexual misconduct/harassment, I have endured
                18 months of retaliation including the following examples (broadly
                summarized) below.

                ●       I have been given unattainable performance goals (increase
                        revenue by 125%)

                ●       I have been removed from on-going responsibilities with no
                        communication as to why
                ●       My budget has been taken to a level that is Fortive-
                        recognized inoperable




                                                33
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 34 of 46




               ●      My team and headcount have been removed from
                      underneath me

               ●      My current role/responsibilities has been taken to a level that
                      is Fortive-recognized too lean and unsustainable

               ●      I have been demoted from a Manager to an Individual
                      Contributor

               ●      I have been excluded from developmental training directly
                      impacting my role/department

               ●      I have been asked to violate UK labor laws to fire a long-
                      standing employee – voiced concerns to both Andrew and
                      HR multiple times[3]

               ●      Excluded from providing input into key decisions impacting
                      my job/department

               ●      Denied access to cross-department attended meetings that
                      directly impact my role/department

               ●      Denied access to information that impacts my
                      job/department that I had access to prior with no explanation
                      as to why

               Do you agree that sexual advances, sexual harassment, sexual
               misconduct and retaliation are inappropriate from an OpCo
               president to a subordinate?

               I need clear answers/actions on how this retaliation will immediately
               stop. At this point, if this can’t be resolved internally, I feel that I
               will be forced to explore external options.

       218.    After a number of follow-up emails, it was not until March 1, 2021 – three weeks

after her initial complaint – that an “independent” investigator was assigned to her complaint.




3
        This related to the termination of Mr. Gray. In the U.K., an employee can be terminated
only after he/she is provided with a business justification and an opportunity to be heard on
potential alternatives to termination. In Mr. Gray’s case, at Mr. McCauley’s express direction,
the business justification was tales and he also was provided false explanations for why none of
his proposed alternatives would be feasible. Karen Mooney, Qualitrol’s HR presence in Ireland,
agreed with Ms. Reed that the business justification to terminate Mr. Gray made no sense.
                                                 34
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 35 of 46




       B.     Fortive’s Biased Investigator

       219.   Ms. Reed then learned that the “independent” investigator chosen to look into her

complaint – Lynn A. Kappelman, a Partner at Seyfarth Shaw, LLP – was an attorney who had

spent her entire career defending companies against discrimination and harassment complaints.

       220.   Ms. Kappelman’s attorney profile includes, inter alia,

              Clients can rest easily when facing a trial if they are working with
              Lynn, a seasoned trial attorney and chair of the firm's Trial group.
              She is the one you want to run your trial when your back is against
              the wall.

              Lynn brings to each case the knowledge of what it takes to go to trial
              and win. She manages a number of large, national client portfolios,
              providing strategic and efficient support for clients in their
              employment litigation matters across the country, whether large or
              small, simple or complex. She also has significant experience
              working on noncompete and trade secrets litigation, taking many
              cases to evidentiary hearing and trial.

              Lynn began her practice as a commercial litigator, but since the
              1990s, her practice has focused on employment litigation, trials,
              class action discrimination cases, noncompetition, and trade secrets
              disputes. She has handled multiplaintiff and class action trials, as
              well as single-plaintiff trials and arbitrations in state and federal
              courts all across the country.

See https://www.seyfarth.com/people/lynn-a-kappelman.html.

       221.   Moreover, the “Experience” section of Ms. Kappelman’s attorney profile lists 43

successful representations of employers, and no representations of employees.

       222.   Worst of all, Ms. Kappelman was lead trial counsel in a sexual harassment case

that received significant media attention surrounding the misconduct in which her partners

engaged during the litigation. See https://www.smh.com.au/business/banking-and-finance/anz-

settles-with-former-trader-it-forced-to-divulge-her-rape-as-a-teen-20180823-p4zzam.html;




                                               35
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 36 of 46




https://www.stuff.co.nz/business/world/106109255/anz-trader-was-grilled-over-her-rape-as-part-

of-us-sexual-harassment-case; https://www.law360.com/cases/577ee63c0c07a67cbb000002.

        223.    Ultimately, Ms. Kappelman’s client had to publicly apologize to the plaintiff prior

to settling the matter. Id.

        224.    Ms. Reed was so taken aback by the Company’s choice for an “independent”

investigator that she asked Mr. Hicks whether she needed her own attorney. Mr. Hicks indicated

(falsely, as it turns out) that she did not.

        C.      Ms. Reed Meets with Ms. Kappelman

        225.    Notwithstanding her hesitation, Ms. Reed met with Ms. Kappelman on March 2,

2021.

        226.    During this meeting, Ms. Reed relayed almost all of the above.

        227.    Despite claiming that she was an “independent” investigator, it quickly became

clear that Ms. Kappelman was not, in fact, independent.

        228.    Rather than simply asking for the facts, Ms. Kappelman’s tone and line of

questioning made clear that her goal was to undermine Ms. Reed and her claims, not to

independently investigate them.

        229.    By way of example only, Ms. Kappelman repeatedly suggested that Mr.

McCauley’s conduct would somehow have been appropriate had Ms. Reed not stated to him

explicitly that she was uncomfortable.

        230.    Ms. Kappelman repeatedly raised her voice when pursuing this line of inquiry.

        231.    Ms. Kappelman also suggested that it was improper for Ms. Reed to assume that

Mr. McCauley was acting with malintent when he repeatedly asked her to join him in the

apartment bedroom.



                                                36
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 37 of 46




       232.    She further suggested that Mr. McCauley might simply have been looking for Ms.

Reed’s opinion on the bedroom’s décor.

       233.    Perhaps most outrageously, at one point Ms. Kappalemen suggested that Ms.

Reed might have simply misunderstood Mr. McCauley’s sexual advances because she was not

yet used to his “management style.” This question was entirely inappropriate and illustrated the

lengths to which Ms. Kappelman would go to fabricate non-nefarious rationales for Mr.

McCauley’s obviously inappropriate behavior.

       D.      Mr. Stohlmeyer Refuses to Meet with Ms. Reed

       234.    Ms. Reed was so shaken by the way she was treated by Mr. Hicks and Ms.

Kappelman that, on March 4, 2021, she reached back out to Mr. Stohlmeyer.

       235.    After Mr. Stohlmeyer initially declined her meeting request, Ms. Reed

specifically asked to speak with someone in HR rather than legal.

       236.    Mr. Stohlmeyer responded by stating that while Ms. Reed was welcome to speak

with Qualitrol’s HR, any communications concerning her complaints would have to be directed

through Mr. Hicks or Ms. Kappelman.

       237.    Finally, Ms. Reed came right out and wrote:

               I understand – during the interview call with Lynn, some of the
               questions and comments seemed…not unbiased.

               I want to talk to someone in HR not legal. I don’t feel comfortable
               talking to Tom Hodge, as I know him and Andrew are friends.

       238.    Mr. Stohlmeyer never even responded. This was in direct violation of Qualitrol’s

own policies, one of which states:

               If for any reason you do not feel comfortable speaking with your
               supervisor or the designated management assigned in any step of
               this (open communication) policy, you should feel free to discuss



                                               37
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 38 of 46




                your concerns with any other member of management with whom
                you feel comfortable.

       E.       Ms. Reed Meets with Ms. Kappelman for a Second Time

       239.     Though she was stuck with Ms. Kappelman, Ms. Reed was determined to right

the foregoing wrongs.

       240.     To that end, on March 5, 2021, Ms. Reed sent Ms. Kappelman some of the

documentation supporting her claims.

       241.     Ms. Kappelman, seemingly incredulous and further demonstrating her bias,

suggested that Ms. Reed had sent too many documents and that she should only have sent over a

single document.

       242.     In reality, Ms. Reed had not even sent the majority of relevant documents to Ms.

Kappelman because, during their first meeting, Ms. Kappelman told Ms. Reed not to send a lot

of documents.

       243.     Ms. Reed then met again with Ms. Kappelman on March 9, 2021. During this

meeting, Ms. Kappelman, among other things: (i) directed Ms. Reed away from relevant topics;

(ii) was repeatedly intentionally obtuse with respect to what Ms. Reed was claiming – trying to

make it seem that Ms. Reed had concocted a wide-ranging conspiracy theory; (iii) engaged in

blatant victim blaming; (iv) claimed with certainty, but without basis, that some of Ms. Reed’s

allegations were false; (v) suggested that it was somehow Ms. Reed’s fault that Mr. McCauley

still had yet to deliver her performance review; and (vi) read selective excerpts from certain

documents and remarked, “this doesn’t sound like a guy who’s retaliating against you.”

       244.     At one point, Ms. Kappelman declared that there was no evidence to support Ms.

Reed’s claims related to Ms. Prex and Ms. Flores. However, when Ms. Reed asked Ms.




                                                38
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 39 of 46




Kappelman if she had even spoken to Ms. Prex or Ms. Flores, Ms. Kappelman refused to answer

the question, indicating that she had not even spoken with them.

       245.    This was not, in any way, an “independent” investigation.

V.     MS. REED RETAINS COUNSEL AND SUFFERS ADDITIONAL RETALIATION

       246.    On March 10, 2021, Ms. Reed put the Company on notice that she had retained

counsel and asserted claims of sexual harassment and retaliation.

       247.    Just five days later, Ms. Reed discovered that several monitoring programs and

additional users had been added to her computer on March 12, 2021, including, inter alia,

“impersonate user” and “discovery initiatives.” A full copy of Ms. Reed’s hard drive was

removed from her system, domain peer use was set up, Ms. Reed’s VPN user tokens were

accessed, and desktop, hard drive, and cloud files were shared, read and/or written over.

Moreover, various standing meetings were cancelled with no explanation and others were

rescheduled to include Vice Presidents who would not ordinarily have attended the meetings.

       248.    On March 15, 2021, Ms. Reed, through counsel, demanded that the Company

cease and desist from further retaliatory conduct.

       249.    The very next morning, Ms. Reed’s work computer received not just one, but two

“Patch” updates. Unlike every other Patch update Ms. Reed has received, these two did not

permit or allow for Ms. Reed to “postpone” the updates. Following the updates, additional

monitoring programs and users had been added to Ms. Reed’s computer, including, inter alia,

logging keystrokes, the ability to remotely turn on Ms. Reed’s audio driver and the ability to see

Ms. Reed’s photos and audio. The programs also indicated that a “shadow copy” of Ms. Reed’s

hard drive had been made.

       250.    Another patch was added on March 19, 2021.



                                                39
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 40 of 46




        251.   This conduct is completely unethical and unacceptable, particularly given that Ms.

Reed’s cellular telephone is connected to her Microsoft API.

        252.   Moreover, Ms. Reed’s personal Gmail account, iCloud account and Apple ID, as

well as her Microsoft 365 account and her photos, have all been accessed by foreign devices

since she complained about Mr. McCauley’s sexual advances. Upon information and belief, the

Company is directing these attacks into Ms. Reed’s personal devices and accounts.

VI.     CONCLUSION

        253.   All of the foregoing conduct is continuing in nature, and the way that Ms. Reed

has been treated is at odds with the way that Company has invested in other areas – areas led by

individuals who were not sexually harassed by Mr. McCauley, and who were not forced to rebuff

his sexual advances.

        254.   By way of example only, Qualitrol has recently hired, for the first time, a Vice

President of Procurement and a Senior Talent Recruiter, and is hiring additional individuals to

the Inside Sales team.

        255.   Mr. McCauley also made a request to Fortive to assign a “Fortive Ignite” person

to provide support to Mr. Blanton in connection with the Customer Communications PD

Initiative and Kaizen from which Ms. Reed was excluded.

        256.   Meanwhile, Ms. Reed remains a team of one to support the marketing efforts for

all product lines, globally, of a company that generates $200mm in revenue per year.

        257.   By way of comparison, Anderson-Negele, another Fortive, Precision

Technologies, Operating Company, does $75mm in revenue and has a VP of Marketing and then

five people dedicated to marketing, in addition to four product managers and five field service

specialists.



                                                40
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 41 of 46




       258.    Moreover, in recent weeks, following Ms. Reed’s complaints, Qualitrol has

updated the job descriptions for various open positions to include many of Ms. Reed’s duties,

indicating that the Company is looking to terminate and replace her.

       259.    All the while, the Company still has not revealed the results of its alleged

investigation into her complaints, which were first made more than a month ago.

       260.    Instead, the Company continues to ignore Ms. Reed’s pleas for help, including

and April 8, 2021 outreach to Fortive’s Board of Directors. As such, on April 12, 2021, Ms.

Reed was constructively discharged and submitted her resignation.

       261.    Ms. Reed files this lawsuit, in part, to get the answers she deserves.

                                 FIRST CAUSE OF ACTION
                         (Discrimination in Violation of the NYSHRL)
                           Against Defendants Qualitrol and Fortive

       262.    Plaintiff hereby repeats, reiterates and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

       263.    By the actions described above, among others, Defendants Qualitrol and Fortive

discriminated against Plaintiff by, inter alia, subjecting her to: (i) sexual harassment and quid

pro quo sexual harassment; and (ii) disparate treatment because she refused to succumb to Mr.

McCauley’s sexual advances.

       264.    As a direct and proximate result of the unlawful discriminatory conduct carried

out by Defendants Qualitrol and Fortive in violation of Title VII, Plaintiff has suffered, and

continues to suffer, monetary and/or other economic harm for which she is entitled an award of

monetary damages and other relief.

       265.    As a direct and proximate result of the unlawful discriminatory conduct carried

out by Defendants Qualitrol and Fortive in violation of Title VII, Plaintiff has suffered, and



                                                 41
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 42 of 46




continues to suffer, severe mental anguish and emotional distress for which she is entitled to an

award of monetary damages and other relief.

       266.     Defendants Qualitrol and Fortive discriminated against Plaintiff discriminated

with willful or wanton negligence, or recklessness, or with a conscious or reckless disregard of

the rights of Plaintiff. Accordingly, Plaintiff is entitled to an award of punitive damages.

                               SECOND CAUSE OF ACTION
                           (Retaliation in Violation of the NYSHRL)
              Against Defendants Qualitrol, Fortive, Cepheid, Phenomenex and Pall

       267.     Plaintiff hereby repeats, reiterates and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

       268.     By the actions described above, among others, Defendants Qualitrol, Fortive,

Cepheid, Phenomenex and Pall retaliated against Plaintiff on the basis of her protected activities,

including, but not limited to, her refusal to succumb to Ms. McCauley’s sexual advances, as well

as her internal and external complaints, in violation of the Title VII, by subjecting her to the

various adverse actions and actions that would dissuade a reasonable worker from engaging in

protected activity described herein.

       269.     As a direct and proximate result of the unlawful retaliatory conduct carried out by

Qualitrol, Fortive, Cepheid, Phenomenex and Pall in violation of the Title VII, Plaintiff has

suffered, and continues to suffer, monetary and/or other economic harm for which she is entitled

an award of monetary damages and other relief.

       270.     As a direct and proximate result of the unlawful retaliatory conduct carried out by

Qualitrol, Fortive, Cepheid, Phenomenex and Pall in violation of the Title VII, Plaintiff has

suffered, and continues to suffer, severe mental anguish and emotional distress for which she is

entitled to an award of monetary damages and other relief.



                                                 42
          Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 43 of 46




        271.    Defendants Qualitrol, Fortive, Cepheid, Phenomenex and Pall retaliated against

Plaintiff discriminated with willful or wanton negligence, or recklessness, or with a conscious or

reckless disregard of the rights of Plaintiff. Accordingly, Plaintiff is entitled to an award of

punitive damages.

                                THIRD CAUSE OF ACTION
                         (Discrimination in Violation of the NYSHRL)
                                    Against All Defendants

        272.    Plaintiff hereby repeats, reiterates and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

        273.    By the actions described above, among others, Defendants discriminated against

Plaintiff by, inter alia, subjecting her to: (i) sexual harassment and quid pro quo sexual

harassment; and (ii) disparate treatment because she refused to succumb to Mr. McCauley’s

sexual advances.

        274.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

other economic harm for which she is entitled an award of monetary damages and other relief.

        275.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental

anguish and emotional distress for which she is entitled to an award of monetary damages and

other relief.

        276.    Defendants discriminated against Plaintiff discriminated with willful or wanton

negligence, or recklessness, or with a conscious or reckless disregard of the rights of Plaintiff.

Accordingly, Plaintiff is entitled to an award of punitive damages.




                                                 43
           Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 44 of 46




                                 FOURTH CAUSE OF ACTION
                             (Retaliation in Violation of the NYSHRL)
                                       Against All Defendants

          277.   Plaintiff hereby repeats, reiterates and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

          278.   By the actions described above, among others, Defendants retaliated against

Plaintiff on the basis of her protected activities, including, but not limited to, her refusal to

succumb to Ms. McCauley’s sexual advances, as well as her internal and external complaints, in

violation of the NYSHRL, by subjecting her to the various adverse actions and actions that

would dissuade a reasonable worker from engaging in protected activity described herein.

          279.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or other

economic harm for which she is entitled an award of monetary damages and other relief.

          280.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish

and emotional distress for which she is entitled to an award of monetary damages and other

relief.

          281.   Defendants retaliated against Plaintiff discriminated with willful or wanton

negligence, or recklessness, or with a conscious or reckless disregard of the rights of Plaintiff.

Accordingly, Plaintiff is entitled to an award of punitive damages.

                                 FIFTH CAUSE OF ACTION
                       (Aiding and Abetting in Violation of the NYSHRL)
                                 Against Defendant McCauley

          282.   Plaintiff hereby repeats, reiterates and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.



                                                  44
         Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 45 of 46




       283.    By the actions described above, each and every Defendant unlawfully aided and

abetted the unlawful discriminatory and retaliatory acts of each and every other Defendant.

       284.    As a direct and proximate result of Defendants’ unlawful conduct in violation of

the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or other economic

harm for which she is entitled an award of monetary damages and other relief.

       285.    As a direct and proximate result of Defendants’ unlawful conduct in violation of

the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish and

emotional distress for which she is entitled to an award of monetary damages and other relief.

       286.    Defendants’ aiding and abetting was carried out with willful or wanton

negligence, or recklessness, or with a conscious or reckless disregard of the rights of Plaintiff.

Accordingly, Plaintiff is entitled to an award of punitive damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendants, containing the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the State of New York and the United States of America;

       B.      An injunction and order permanently restraining Defendants from engaging in any

such further unlawful conduct, including the policies and practices complained of herein;

       C.      An award of damages against Defendants, in an amount to be determined at trial,

plus prejudgment interest, to compensate Plaintiff for all monetary and/or economic damages;

       D.      An award of damages against Defendants, in an amount to be determined at trial,

plus prejudgment interest, to compensate Plaintiff for all non-monetary and/or compensatory

damages, including, but not limited to, compensation for her emotional distress;



                                                 45
        Case 6:21-cv-06312-CJS Document 1 Filed 04/12/21 Page 46 of 46




       E.     An award of punitive damages, in an amount to be determined at trial;

       F.     Prejudgment interest on all amounts due;

       G.     An award of Plaintiff’s reasonable attorneys’ fees and costs to the fullest extent

permitted by law; and

       H.     Such other and further relief as the Court may deem just and proper.

                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: April 12, 2021
       New York, New York                            Respectfully submitted,

                                                     WIGDOR LLP


                                                     By: ____________________________
                                                            Michael J. Willemin

                                                     85 Fifth Avenue
                                                     New York, NY 10003
                                                     Telephone: (212) 257-6800
                                                     Facsimile: (212) 257-6845
                                                     mwillemin@wigdorlaw.com

                                                     Counsel for Plaintiff




                                                46
